Citation Nr: 0616554	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for ulnar neuropathy 
and carpal tunnel syndrome, right upper extremity claimed as 
secondary to right shoulder and back disabilities.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral leg and foot pain and numbness claimed as secondary 
to service-connected residuals of compression fracture of 
T12-L1, history with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to May 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issues concerning entitlement to service connection of 
ulnar neuropathy and carpal tunnel syndrome, right upper 
extremity and bilateral leg and foot pain and numbness on a 
secondary basis are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By an unappealed June 1997 rating decision, the RO denied 
the veteran's service connection claim because the evidence 
of record did not show that his bilateral leg and foot pain 
was related to his service-connected back disability or that 
a bilateral leg and foot disability existed during service.  
The RO further noted that the May 1997 VA nerve conduction 
study report showed no evidence of peripheral neuropathy in 
either lower extremity, left L2-S1 radiculopathy, or 
bilateral peroneal nerve compression at the femoral head.  

2.  Evidence received subsequent to the June 1997 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1997 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
leg and foot pain as secondary to service-connected residuals 
of compression fracture of T12-L1, history with degenerative 
changes is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in July 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that his claim was 
previously denied in June 1997 and that he must submit new 
and material evidence in order for VA to reopen his claim.  
New and material evidence was defined as evidence that VA had 
not previously considered that related to the specific issue 
that the veteran was claiming.  The Board notes that the 
specific definition of new and material evidence applicable 
to the veteran's claim was not included in the VCAA letter; 
however, there is no harm to the veteran because the Board is 
reopening his claim for reasons explained in greater detail 
below.  The Board also notes that the RO explained that the 
veteran must submit medical evidence showing that he has a 
current disability that was caused or made worse by his 
service-connected back and shoulder disabilities.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006).  The 
Board further notes that the RO advised the veteran to send 
the requested evidence as soon as possible, preferably within 
the next 30 days.  Thus, the veteran was essentially asked to 
submit any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2005). 

The Board observes that the July 2002 VCAA notice letter did 
not specifically advise the veteran regarding the element of 
effective date.  Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).  Nonetheless, the Board finds no prejudice 
against the veteran because the Board is reopening and 
remanding the veteran's claim.  Thus, any defect will be 
remedied with a corrective VCAA notice issued on remand and a 
subsequent readjudication of the veteran's claim by the RO.   
See Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006) (explaining that where notice was not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, the defect can be remedied by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.)  

Furthermore, the RO provided the veteran with a copy of the 
January 2003 rating decision, the April 2004 Statement of the 
Case (SOC), and the January 2005 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The Board notes that the April 2004 SOC did not include 
notice of 38 C.F.R. § 3.156 pertaining to new and material 
evidence; however, as previously explained, there is no harm 
to the veteran because his claim is being reopened.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


I.	New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection was initiated in July 2002.  
Thus, the revised definition of "new and material evidence" 
is applicable to his claim.



Evidence

The veteran originally filed a claim for service connection 
for pain and numbness in his feet and legs in February 1997.  
The RO denied service connection for bilateral leg and foot 
pain as secondary to the service-connected disability or 
residuals of compression fracture T12/L1 in a June 1997 
decision because the evidence did not show that the veteran's 
bilateral leg and foot pain was related to his service-
connected back disability and there was no evidence of a 
bilateral leg and feet disability during service.  The RO 
also noted that the May 1997 VA nerve conduction study report 
showed no evidence of peripheral neuropathy in the lower 
extremities, left L2-S1 radiculopathy, or bilateral peroneal 
nerve compression at the femoral head.  In June 1997, the RO 
sent correspondence that notified the veteran of its rating 
decision and advised him of his appellate rights.  The 
veteran did not pursue an appeal of the RO's decision, and it 
became final.  
  
The RO considered the following evidence prior to rendering 
its June 1997 decision denying the veteran's claim.

The service medical records show that the veteran presented with 
problems related to his left leg twice and his right foot once 
during service.  In September 1965, the veteran complained of 
intermittent thoracic back pain with "tingling" in his left 
lower leg due to a previous unreported fall that had occurred two 
months before and the examiner diagnosed muscle strain.  The 
veteran was also treated for a right foot fungus infection and 
hematoma and varicose veins of the left leg in July 1967.  His 
lower extremities and neurologic system were clinically evaluated 
as normal at enlistment and separation from service.  

The VA treatment records dated from February 1991 to April 
1991 show that the veteran reported leg pain associated with 
his back disability.  An April 1991 treatment record reveals 
that the veteran reported that his back pain occasionally 
radiated to his thigh and was diagnosed with an old 
compression fracture of the thoracic spine and degenerative 
disc disease.  The April 1991 VA radiological reports also 
include impressions of "minimal degenerative changes" 
throughout the thoracic spine and "minimal degenerative disk 
disease" at L1-2 interspace.  No specific findings of 
radiculopathy or any other neurologic disease or 
manifestation associated with the veteran's back disability 
are apparent.  

At the November 1991 VA examination, the veteran was 
evaluated for a chronic back problem and reported that he did 
not have problems with his strength or sensation of his lower 
extremities but occasionally experienced a small amount of 
pain extending into the buttock area.  The examiner noted an 
assessment of vertebral compression fracture of T12 and L1 
with associated degenerative disk disease but included no 
finding of radiculopathy or any other neurologic disease or 
manifestation associated with the veteran's back disability.

The VA treatment records dated from June 1993 to December 
1995 include multiple complaints of foot and leg pain and 
numbness.  

In June 1993, the veteran complained of tingling in his left 
foot and leg.  The examiner noted an assessment of chronic 
lower extremity and back complaints with nothing to suggest 
progressive neuro process.  

In December 1993, the veteran reported constant tingling and 
numbness in his left lower extremity.  The assessment 
included leg pain without objective findings and questionable 
mild nerve root irritation.  

In December 1994, the veteran presented with complaints of 
numbness and pains in his lateral left three toes.  The 
assessment was questionable Morton's neuroma.    

In December 1995, the veteran complained of "burning pain" 
in both legs and reported a history of such pain at the back 
of his thighs.  After physical examination of the veteran, 
the examiner concluded that no specific anatomic or 
degenerative process existed and there was no evidence of 
radiculopathy, amyotrophic lateral sclerosis (ALS), or 
myopathy.  

The March 1996 VA peripheral nerves examination report notes 
that the veteran complained of bilateral pain in both lower 
extremities, especially in the right buttock and left foot 
(i.e., numbness and tingling).  The examiner noted that there 
was some right buttock pain associated with the veteran's 
back problem and diagnosed referred type pain plus bothersome 
muscular strain.  He added that the sciatic nerve was 
probably not significantly bothered on the right but there 
was a possibility of some mild nerve root impairment on the 
right.  The examiner further noted that the veteran's left 
ankle pain and swelling were due to chronic synovitis 
superimposed on an old sprain and an old avulsion fracture.     

The April 1997 VA examination report shows that the veteran 
reported intermittent bilateral leg pain posteriorly to the 
knees.  The examiner noted a diagnosis of degenerative joint 
disease of the lumbosacral spine with radicular symptoms.  
The examiner also wrote that the veteran was referred for a 
nerve conduction study.  

The May 1997 VA nerve conduction study report notes that the 
veteran had a history of bilateral leg pain with the left 
greater than the right; however, the noted impressions were 
no evidence of peripheral neuropathy in either lower 
extremity, no evidence of left L2-S1 radiculopathy, no 
evidence of bilateral peroneal nerve compression at the 
femoral head, and normal study.  
       
The following evidence was associated with the claims file 
after the June 1997 RO rating decision.

The September 2002 VA examiner diagnosed compression fracture 
T12-L1 with degenerative disc disease but requested a 
neurological opinion regarding numbness in the lower 
extremities.  

The October 2002 VA neurological examination report reveals 
that the veteran's VA records were not available for review.  
The examiner noted that the veteran reported that a recent 
private MRI report showed posterior disc protrusion at T12-L1 
and degenerative disc disease from L3-S1.  The examiner also 
wrote that the referenced MRI report would need to be 
reviewed for impingement of the nerve roots to determine 
correlation with his weakness and dysesthesia in order to 
assess the significance of the positive straight leg raising 
on the right that was shown on examination.  The veteran told 
the examiner that he would bring his private medical records 
the following day.  A handwritten addendum shows various 
findings but indicates no EMG or MRI reports were reviewed.  

The May 2003 private orthopedic examination report notes, 
among other things, that a May 2003 MRI of the lumbar spine 
revealed a small right paracentral disc protrusion at the 
T12-L1 level, which caused minimal impression on the 
anterolateral aspect of the thecal sac.  The private 
orthopedic surgeon (Dr. R.A.B., M.D.) also noted that a 
private neurologist had previously evaluated the veteran and 
was unable to determine a specific etiological cause for the 
numbness in his lower extremities.

An October 2004 letter written by the veteran's private 
chiropractor (J.R., D.C.) notes that the veteran had been a 
patient since 1991 and had been treated multiple times for 
low back and right gluteal area pain.  J.R., D.C. wrote that 
the veteran reported that his legs had become progressively 
weaker with episodes of "spider-web" like pain and numbness 
in both legs.  He further commented that it was "medically 
probable" that the veteran was suffering from degenerative 
changes to the osseus and soft tissue structures.  

Analysis 

In order to reopen the veteran's service connection claim, 
there must be evidence that a current bilateral leg and foot 
disorder is related to his service-connected back disability 
or that a bilateral leg and feet disorder manifested during 
service.  

After careful review of the evidence, the Board finds that 
new and material evidence has, indeed, been submitted since 
the June 1997 RO decision.  The Board notes that the VA 
examination reports dated in September 2002 and October 2002 
as well as the private medical correspondence dated in May 
2003 and October 2004 each constitute new evidence because 
they were not previously considered by the RO before 
rendering its 1997 decision; however, only the October 2004 
correspondence from J.R., D.C. is also material as it relates 
to an unestablished fact necessary to substantiate the claim 
and presents a reasonable possibility of substantiating the 
claim (i.e., the correspondence contains a medical nexus 
opinion).  Although the opinion offered by J.R., D.C. 
admittedly shows some ambiguity, his conclusion that a nexus 
relationship between the veteran's bilateral pain and 
numbness and his service-connected back disability was 
"medically probable" is deemed sufficient to reopen the 
veteran's claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection is reopened.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for bilateral leg and foot 
pain and numbness claimed as secondary to service-connected 
residuals of compression fracture of T12-L1, history with 
degenerative changes, is reopened. 


REMAND

The Board notes that the medical evidence does not clearly 
identify a current diagnosis of a bilateral leg and foot 
disorder including any neurological disorder affecting the 
bilateral legs and feet to account for the veteran's 
complaints of pain.  The record reflects that the veteran has 
frequently complained of pain and numbness in the legs and 
feet; however, there are multiple findings from 1991 to 1997 
that the veteran shows no evidence of radiculopathy or 
neurologic disease/process that would cause the veteran's 
symptoms.  Although the private chiropractor, J.R., D.C., 
recently indicated that the veteran's bilateral leg pain and 
numbness were attributable to "degenerative changes to the 
osseus and soft tissue structures" in October 2004, he did 
not clearly identify a medical diagnosis of a bilateral leg 
and foot disorder in his correspondence.  The Board notes 
that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Furthermore, the October 2002 VA neurological examination did 
not include review of the veteran's VA records and no MRI or 
EMG studies conducted in conjunction with the examination are 
apparent.  The Board notes that the October 2002 VA examiner 
indicated that a review of the veteran's reported findings 
from a private MRI report would help to assess the 
significance of his positive straight leg raise on the right 
on examination; however, no MRI or EMG report was ever 
reviewed.  The Board further notes that the May 2003 private 
examination report summarizes the findings of a May 2003 
private MRI report; however, the MRI report itself is not of 
record.   

Based on the foregoing, the Board finds that a remand for a 
medical examination and medical opinion by an appropriate 
physician specialist is warranted in this case.  The 
physician specialist should conduct all indicated 
evaluations, studies, and tests deemed necessary.  The 
physician specialist should comment on whether any bilateral 
leg or foot disorder(s) found on examination, including any 
neurological disorder affecting the bilateral legs and feet, 
is at least as likely as not (i.e., probability of 50 
percent) causally or etiologically related to the veteran's 
service-connected back disability or otherwise to his active 
military service.  The physician specialist should also 
address whether the veteran's currently diagnosed ulnar 
neuropathy and bilateral carpal tunnel syndrome is at least 
as likely as not causally or etiologically related to the 
veteran's service-connected right shoulder and back 
disabilities or otherwise to his active military service.  
The Board notes that the service medical records show that 
the veteran sustained second degree burns to the right hand 
in February 1966 and to the right palm and fingers in August 
1967.  The physician specialist should thoroughly explain the 
basis for his or her opinion and confirm review of the claims 
folder to include the service medical records.  

Accordingly, the case is REMANDED for the following actions:

1. Please provide the veteran with an 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for a bilateral legs and feet disorder and 
ulnar neuropathy and carpal tunnel 
syndrome, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2005).  The notice should also 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The veteran should be afforded with an 
appropriate VA examination by a physician 
specialist to determine the identity and 
etiology of any bilateral leg and foot 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the physician 
specialist should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review in 
connection with the examination.  The 
physician specialist should state whether 
any bilateral leg and foot disorder found 
on examination is at least as likely as not 
(i.e., probability of 50 percent) causally 
or etiologically related to the veteran's 
service-connected back disability or 
otherwise to any symptomatology shown in 
service or any other incident thereof.  The 
physician specialist should also state 
whether ulnar neuropathy and carpal tunnel 
syndrome are at least as likely as not 
(i.e., probability of 50 percent) causally 
or etiologically related to the veteran's 
service-connected back and shoulder 
disabilities or otherwise to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.  

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


